Case 1:07-cr-00089-SPW Document 109 Filed 09/03/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 07-89-BLG-SPW

Plaintiff,
ORDER
Vs.

RICHARD R. LAUFER,

Defendant.

 

 

Upon the United States’ Motion to Amend Restitution Payee and Brief in
Support of Motion to Amend Restitution Payee (Doc. 108), and for good cause
appearing;

IT IS HEREBY ORDERED that the United States’ Motion is GRANTED.
Due to the death of Bill MacIntyre on January 12, 2019, the restitution due to Bill
MacIntyre shall be disbursed to the following:

Shane A. MacIntyre
269 W. Front Street
Missoula, MT 59802
Case 1:07-cr-00089-SPW Document 109 Filed 09/03/20 Page 2 of 2

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this 2” day of September, 2020.

  

 
 
  

’

fi

‘SUSAN P. WATTERS
U.S. District Court Judge

 

 
